DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/7/2022 for application number 17/351,562. 
Claims 22-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 22, 27, and 30 recite, “wherein the second visual representation corresponds exactly to the first dashboard image data.” Applicant has not cited a portion of the specification that supports this limitation, and it does not appear to be in the specification.
Independent claim 22 recites, “deserializing, by the server, the first dashboard image data into first in-memory dashboard objects, the first in-memory dashboard objects being usable by a the first computing device to render the desired dashboard visualization using the specified graphical platform.” This isn’t possible: image data in memory on the server is not “usable” by a remote device to render graphics. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite, “the second visual representation corresponds exactly to the first dashboard image data.” It’s not clear what this means because: (1) the specification does not describe limitation, and (2) it is not clear what it means for (to use an ideal embodiment from the specification) the XAML sent to the first computing device to “correspond exactly” to an in-memory object that will be output to a second file format like SVG. The specification does not disclose (and would not have an enabling disclosure) of the XAML and SVG (or other file formats) being identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-28, 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilicki et al. (Pub. No. 2011/0061013) in view of Graupner (Pub. No. 2007/0005302) and Whatmough (US 2004/0208370 A1).

In reference to claim 22, Bilicki teaches a method (para. 0077) for generating a dashboard for display on a remote computing device, the method comprising: receiving, by a server computer, a first dashboard generation request from a first remote computing device wherein the first computing device is equipped with a specified graphical platform (metrics requested, para. 0061, fig. 4); deriving, by the server, based on the received first dashboard generation request, a plurality of key performance indicator or metric values from a business database (plurality of KPIs are generated, para. 0061-62, 0029); defining, by the server, a requested dashboard visualization using the plurality of key performance indicator or metric values, wherein the requested dashboard visualization includes a requested visual representation of the plurality of key performance indicator or metric values and interactive graphical controls associated with the desired visual representation; the first dashboard image data comprising a … definition of the requested dashboard visual representation and interactive graphical controls, and the first dashboard image data being defined in a format corresponding to the specified graphical platform (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); providing, by the server, the first dashboard image data to the first computing device, wherein the first computing device is operable to render the requested visual representation and the interactive graphical controls based on the first dashboard image data using the specified graphical platform (see 112(b) rejection above; interactive dashboard may be generated by desktop, para. 0039-47); rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data; generating, by the server, a dashboard web page for display on the remote computing device, the dashboard web page comprising the second dashboard image data, wherein the second dashboard image data includes the requested visual representation and the interactive graphical controls; and providing the remote computing device with access to the dashboard web page through a web browser operating on the remote computing device in the absence of the specified graphical platform (the dashboard can be displayed on a mobile platform with the UI adapted for the mobile platform, para. 0060; servers 110 and 120, see fig. 1, can create dashboards for PCs and mobile devices, para. 0059-60)
However, Bilicki does not explicitly teach the first dashboard image data comprising a serialized definition of the requested dashboard and graphical controls (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image data comprising a serialized definition of the requested dashboard and graphical controls (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner does not explicitly teach deserializing, by the server, the first dashboard image data into first in-memory dashboard objects, the first in-memory dashboard objects defining a visual representation of a dashboard corresponding to the first dashboard image data, and the first in-memory dashboard objects being usable to render the dashboard using a specified graphical platform; data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects; rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data, the second dashboard image data being displayable on the remote computing device in the absence of the specified graphical system; and generating, by the server, a dashboard web page for display on the remote computing device, the dashboard web page comprising the second dashboard image data.
Whatmough teaches deserializing, by the server, the first dashboard image data into first in- memory dashboard objects the first in-memory dashboard objects being usable by the first computing device to render the desired dashboard visualization using the specified graphical platform; data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard object, wherein the second in-memory dashboard objects define a second visual representation of the requested visual representation and define control objects corresponding to the interactive graphical controls, wherein the second visual representation corresponds exactly to the first dashboard image data; rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data (first file, like .swf is read into memory, converted to second file format so each of the component shapes correpsond, and serialized and sent to second device, para. 0023-37).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image conversion as taught by Whatmough.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image conversion of Whatmough because it helps convert graphics to work on resource limited devices (Whatmough, para. 0003).
In reference to claim 23, Bilicki further teaches the method of claim 22, wherein the dashboard web page is accessed by the remote computing device (remote client, para. 0059, 81).
In reference to claim 24, Bilicki further teaches the method of claim 22, wherein the dashboard generation request is communicated via the Internet (para. 0080).
In reference to claim 25, Bilicki further teaches the method of claim 22, wherein the first dashboard image data comprises at least one graphical object (see graphical objects 208, 210, and 212, fig. 2).
In reference to claim 26, Pecoraro further teaches the method of claim 22, wherein the second dashboard image data corresponds to a web browser format (SVG, col. 8, lines 20-27).

In reference to claim 27, Bilicki a method (para. 0077) for generating interactive and scalable dashboards on a server computer for concurrent access on a first client device and a second client device (servers 110 and 120, see fig. 1, can create dashboards for PCs and mobile devices, para. 0059-60; it would be obvious the devices could access the system at the same time), the method comprising: receiving, by the server, a first dashboard generation request from the first client device (metrics requested, para. 0061, fig. 4), wherein the first client device comprises a first web browser that supports an interactive and scalable graphics platform (PCs can support features not available on other platforms, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); deriving, by the server, a plurality of key performance indicator or metric values from a business database upon receiving the first dashboard generation request (plurality of KPIs are generated, para. 0061-62, 0029); determining, by the server, first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request, wherein the first dashboard data comprises … definitions of the requested dashboard and first graphical controls (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); returning, by the sever, first dashboard display data to the first client device, the first dashboard display data corresponding to the first dashboard data, wherein upon receiving the first dashboard display data, the first client device is configured to generate an interactive web page comprising the first dashboard display data for display in the first web browser to provide a first interactive visualization of the key performance indicator or metric values (generated dashboard is transmitted over network for display in browser, 0027); receiving, by the server, a second dashboard generation request from the second client device (mobile devices, para. 0059-60), wherein the second client device comprises a second web browser that does not support the graphics platform; determining, by the server, that the second dashboard generation request corresponds to the first dashboard data (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); rendering, by the server, the second in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second first dashboard data and is displayable in the second web browser to provide a second interactive visualization of the second plurality of key performance indicator or metric values in the absence of the graphics platform, wherein the second interactive visualization includes the requested visual representation and the interactive graphical controls… and generating, by the server, an interactive web page comprising the content for display in the second web browser on the second client device; and providing the second computing device with access to the interactive web page through the second web browser operating on the second computing device (it would be obvious that the above process for displaying KPI in a browser on a PC would be repeated for the mobile device, the mobile device having different support and capabilities, para. 0059-60).
However, Bilicki does not teach the first dashboard data comprises serialized definitions (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image comprises serialized definition (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner do not teach deserializing, by the server, the second dashboard data into second in-memory dashboard objects; data-binding, by the server, the second in-memory dashboard objects into second in-memory dashboard objects; rendering, by the server, the second in-memory dashboard objects into content, based on the second in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data and is displayable in the second web browser.
Whatmough teaches deserializing, by the server, the second dashboard data into second in-memory dashboard objects; data-binding, by the server, the second in-memory dashboard objects into second in-memory dashboard objects wherein the second in-memory dashboard objects define a second visual representation of the requested visual representation and define control objects corresponding to the interactive graphical controls, wherein the second visual representation corresponds exactly to the first dashboard image data; rendering, by the server, the second in-memory dashboard objects into content, based on the second in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects, wherein the second in-memory dashboard objects define a second visual representation of the requested visual representation and define control objects corresponding to the interactive graphical controls, wherein the second visual representation corresponds exactly to the first dashboard image data; rendering, by the server, the second in-memory dashboard objects into content, based on the second in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second first dashboard data and is displayable in the second web browser to provide a second interactive visualization of the second plurality of key performance indicator or metric values in the absence of the graphics platform, wherein the second interactive visualization includes the requested visual representation and the interactive graphical controls (first file, like .swf is read into memory, converted to second file format so each of the component shapes correpsond, and serialized and sent to second device, para. 0023-37). 
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image conversion as taught by Whatmough.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image conversion of Whatmough because it helps convert graphics to work on resource limited devices (Whatmough, para. 0003).
In reference to claim 28, Pecoraro further teaches the method of claim 27, wherein the at least one other standard comprises HTML standard (cols. 1-2).
 
In reference to claim 30, Bilicki a system comprising: (fig. 1) a processor and a memory, the processor configured to execute instructions of one or more application modules, the execution of the one or more application modules causing the processor to: receive a first dashboard generation request from a first client device (metrics requested, para. 0061, fig. 4), the first client device comprising a first web browser that supports an interactive and scalable graphics platform (PCs can support features not available on other platforms, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); derive a plurality of key performance indicator or metric values from a business database in response to receiving the first dashboard generation request (plurality of KPIs are generated, para. 0061-62, 0029); determine first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request, the first dashboard data comprising … definitions of the requested dashboard and first graphical controls (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); return first dashboard display data to the first client device, the first dashboard display data corresponding to the first dashboard data, wherein upon receiving the first dashboard display data, the first client device is configured to generate an interactive web page comprising the first dashboard display data for display in the first web browser to provide a first interactive visualization of the key performance indicator or metric values (generated dashboard is transmitted over network for display in browser, 0027); receive a second dashboard generation request from a second client device (mobile devices, para. 0059-60), the second client device comprising a second web browser that does not support the graphics platform (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); determine that the second dashboard generation request corresponds to the first dashboard data; determine that the second dashboard generation request corresponds to the first dashboard data; wherein the second in-memory dashboard obiects define a second visual representation of the requested visual representation and define control obiects corresponding to the interactive graphical controls, wherein the second visual representation corresponds exactly to the first dashboard image data; … wherein the second third interactive visualization includes the requested visual representation and the interactive graphical controls  … generate an interactive web page comprising the content for display in the second web browser on the second client device; and provide the second computing device with access to the interactive web page through the second web browser operating on the second computing device. (it would be obvious that the above process for displaying KPI in a browser on a PC would be repeated for the mobile device, para. 0059-60).
However, Bilicki does not teach the first dashboard data comprises serialized definitions (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image comprises serialized definition (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner do not teach deserializing, by the server, the second dashboard data into second in-memory dashboard objects; data-binding, by the server, the second in-memory dashboard objects into second in-memory dashboard objects; rendering, by the server, the second in-memory dashboard objects into content, based on the second in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data and is displayable in the second web browser.
Pecoraro teaches deserialize the first dashboard data into first in-memory dashboard objects; data bind, first in-memory dashboard objects into second  in-memory dashboard objects, wherein the second in-memory dashboard objects define a second visual representation of the requested visual representation and define control objects corresponding to the interactive graphical controls; render the second in-memory dashboard objects into content, based on the second in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the first dashboard data and is displayable in the second web browser to provide a second interactive visualization of the plurality of key performance indicator or metric values in the absence of the graphics platform (first file, like .swf is read into memory, converted to second file format so each of the component shapes correpsond, and serialized and sent to second device, para. 0023-37).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image conversion as taught by Whatmough.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image conversion of Whatmough because it helps convert graphics to work on resource limited devices (Whatmough, para. 0003).
In reference to claim 31, Pecoraro further teaches the system of claim 30, wherein the at least one other standard comprises HTML standard (cols. 1-2).

Claims 29 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilicki et al. (Pub. No. 2011/0061013) in view of Graupner (Pub. No. 2007/0005302) and Whatmough  (US 2004/0208370 A1) as applied to claims 27 and 30 above, and in further view of Fugitt (US 2007/0245238 A1).

In reference to claim 29, Bilicki, Graupner, and Whatmough do not teach the method of claim 27, wherein the at least one other standard comprises ECMAScript standard.
Fugitt teaches the method of claim 27, wherein the at least one other standard comprises ECMAScript standard (Javascript, para. 0040-42).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Whatmough, and Fugitt before the time of invention, to modify the web page as disclosed by Bilicki to include the ECMAscript as taught by Fugitt.
One of ordinary skill in the art would be motivated to modify the web page of Bilicki to include the ECMAscript of Fugitt because it helps provide interactive web applications (Fuggit, para. 0006-07).
		
In reference to claim 32, Bilicki, Graupner, and Whatmough do not teach the system of claim 30, wherein the at least one other standard comprises ECMAScript standard.
Fugitt teaches the system of claim 30, wherein the at least one other standard comprises ECMAScript standard (Javascript, para. 0020). 
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Whatmough, and Fugitt before the time of invention, to modify the web page as disclosed by Bilicki to include the ECMAscript as taught by Fugitt.
One of ordinary skill in the art would be motivated to modify the web page of Bilicki to include the ECMAscript of Fugitt because it helps provide interactive web applications (Fuggit, para. 0006-07).

Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive. First, Applicant argues that the references do not teach first dashboard image data and second dashboard image data to render the same dashboard. Bilicki, of course, could send identical dashboard data to two different clients (it would make no sense if a dashboard could only be sent once to a single client ever). With respect to the remaining arguments and Pecoraro, please see new reference Whatmough above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174